DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-9, 11-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 4-9, 11-16, 18-20 is allowable because the prior art does not fairly teach or render obvious the use of two solvents for dissolving the incoming layer and already deposited layer of the build material but not the support material. See annotated instant Fig 6, shown below, which is annotated by Examiner to highlight this feature.

    PNG
    media_image1.png
    465
    622
    media_image1.png
    Greyscale

The prior art teaches that solvents can be applied to both the incoming layer and already deposited layer of the build material (e.g., see prior rejection under 35 USC 103). The prior art also teaches using different solvents in order to dissolve different materials (e.g., support and build material). However, there is no fair teaching that that 
There is no fair reason why a person of skill would use two different solvents for dissolving the incoming layer and already deposited layer of the build material but not the support material as claimed in the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744